Exhibit 10.1
 
SUMMARY OF KEY TERMS OF COMPENSATION ARRANGEMENTS WITH SYNTHETECH, INC.
EXECUTIVE OFFICERS
 
 
The table below provides information about key elements of compensation for
Synthetech Inc.’s executive officers for the fiscal year ending March 31,
2008.  In addition to equity compensation, the primary components of executive
officer compensation are base salary and performance bonuses under the Key
Employee Performance Plan (KEPP).


Awards under the KEPP are determined as a percentage of base salary, with
payment based on achievement of certain performance objectives based on
(1) health, safety and environment goals, (2) business strategy goals and (3)
business performance goals.  Objectives 1 and 2 have a score from zero to one
and objective 3 has a score from zero to two. Payments are calculated on the
performance in meeting the objective's goals, which is then multiplied by a
weighted percentage for each objective based on the relative importance of the
objective to the overall goals. This calculation yields a bonus percentage for
the objective for the applicable participant in the KEPP. The sum of all of the
bonus percentages for each objective is multiplied by the individual's salary
percentage and the product is multiplied by the applicable prorated fiscal year
2008 salary, yielding the KEPP payout.  Weightings vary for specific objectives
among participants in the KEPP, and not all business strategy objectives are
applicable to each participant.  Payouts are based on the score for each
individual and the applicable weighting percentage.  Based on Synthetech's
performance for the first half of fiscal 2008, it has not accrued any amounts
for potential payments under the KEPP.


The 2008 base salaries, ranges of bonuses as a percentage of base salary and the
performance objective allocations for Synthetech's executive officers who
participate in the KEPP are as follows:



            
Fiscal 2008 Target Bonus Allocation

 
Name and Title
 
Fiscal
2008
Salary
 
Fiscal 2008 Range of
Cash Incentive as a % of Base Salary
 
Health, Safety and Environ-mental Objectives
   
Business Strategy Objectives
   
Business Performance Objectives
 
Dr. Daniel T. Fagan
Chief Executive Officer
  $

150,000
 
0 to 77% 
   
10%
     
30%
     
60%
 
Dr. Gregory R. Hahn
President and Chief Operating Officer
  $
200,000
 
0 to 81% 
   
10%
     
10%
     
80%
 
Gary A. Weber
Vice President of Finance and Administration and Chief Financial Officer
  $
145,000
 
0 to 57% 
   
10%
     
25%
     
65%
 
Joel D. Melka2
Vice President of Operations
  $
140,000
 
0 to 45% 
   
15%
     
35%
     
50%
 

 

--------------------------------------------------------------------------------

2 Mr. Melka's employment with Synthetech terminated as of October 31, 2007.  Any
payment he may be entitled to under the KEPP for fiscal 2008 performance will be
prorated based on the period of the fiscal year prior to the date his employment
terminated.


--------------------------------------------------------------------------------


For each of the members of senior management listed above, payment of the bonus
target is based on achievement of objectives during the period from April 1,
2007 to March 31, 2008 in the three categories listed above and further
allocated based on the following subcategories and percentages, which may vary
for each individual for each category; however the total for each individual
adds to 100%:
 
Health, Safety and Environmental Objectives:
 
10-15%
         
Recordable Injuries
4-5%                
   
Lost-Time Accidents
4-5%                
   
Process Safety and Reportable Environmental Incident
2-5%                
         
Business Strategy Objectives:
 
10-35%
 
New Technology
10%                
   
New Business Areas
5%                
   
Cost Controls and Improvements
10-20%                
   
Process Development
5%                
   
Sarbanes-Oxley 404 Analysis
5-10%                
   
Investor Relations
5%                
   
ISO 14001 Certification
5%                
         
Business Performance Objectives:
 
50-80%
         
Achieve Sales Target
10-20%                
   
Achieve EBIT (earnings before interest and taxes) Target
40-60%                
 

 
Dr. Joseph Murphy, Synthetech's Director of Business Development, does not
participate in the KEPP but is subject to a separate sales incentive plan that
pays 1.5% of eligible sales over $0.5 million for the period from September 1,
2007 to August 31, 2008.


































 